NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAUL MENDEZ,                                    No. 20-35474

                Plaintiff-Appellant,            D.C. No. 1:20-cv-00061-BLW

 v.
                                                MEMORANDUM*
CITY OF BOISE, a municipal corporation;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                             Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Raul Mendez appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims arising out of a dispute regarding

sewer fees. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Watison v. Carter,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
668 F.3d 1108, 1112 (9th Cir. 2012). We affirm.

       The district court properly dismissed Mendez’s procedural due process claim

because Mendez failed to allege facts sufficient to show that he was denied any

process to which he was entitled prior to being charged sewer fees. See Hotel &

Motel Ass’n of Oakland v. City of Oakland, 344 F.3d 959, 968-70 (9th Cir. 2003)

(explaining that “laws of general applicability affecting a broad geographic area”

ordinarily do not implicate individual procedural due process concerns).

       The district court properly dismissed Mendez’s Fair Debt Collection

Practices Act (“FDCPA”) claim because, even assuming the sewer fees qualified

as a “debt” under the FDCPA, Mendez failed to allege facts sufficient to show that

any defendant was a “debt collector” within the meaning of the FDCPA. See 15

U.S.C. § 1692a(6) (defining “debt collector” under the FDCPA as “any person . . .

who regularly collects or attempts to collect . . . debts owed . . . another”); Hebbe

v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

liberally construed, plaintiff must allege facts sufficient to state a plausible claim).

       The district court did not abuse its discretion in denying Mendez leave to

amend because amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review and stating that leave to amend may be denied where amendment would be

futile).


                                            2                                     20-35474
      We reject as meritless Mendez’s contention that the district court failed to

liberally construe his complaint.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                    20-35474